DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Species Group A1 (claims 1 – 8 and 14 – 20) in the reply filed on December 7, 2020 is acknowledged.  The traversal is on the ground(s) that all the claims are properly presented in the same application, undue diverse searching should not be required in view of the related technical subject matter, and all claims should be examined together.  This is not found persuasive because the arguments do not explain how there is no serious search burden between the species and merely states a declaration that the claims should be examined together because of their original presentation and the relationship between the claims and related technical subject matter.


Claim Interpretation
Claim 15 references a wide gap condition. The term “wide gap condition” is defined on page 29 of the instant specification and mirrors the recited electrode interval gap.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim recites that in the first step “the deposition film is formed on an inner surface of the processing container”.  As a first matter, there is insufficient antecedent basis for the limitation “the processing container” in the claim. Parent claim 1 references a “space configured to perform therein a plasma processing”. However, the recited “the processing space” does not necessarily reference to such a configured space. As a second matter, parent claim 1 recites that the deposition film is 
Regarding claim 16, the claim recites the limitation "the processing space" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Parent claim 1 references a “space configured to perform therein a plasma processing”. However, the recited “the processing space” does not necessarily reference to such a configured space.
Regarding claim 17, the claim recites the limitation "second step removes the deposit film formed on the upper electrode among the deposit film formed on the inner surface of the processing container" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Parent claim 1 does not recite a step of forming a deposit film on the upper electrode, does not recite a step of forming a deposit film on an inner surface of a processing container, and does not recite a processing container. The limitations “deposit film on the inner surface of the processing container” appears in claim 14. For the purpose of art rejections, the Examiner will interpret claim 17 as dependent on claim 14.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 19 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding newly presented claim 19, the claim recites the limitations of “providing a substrate including …on a main surface thereof, the mask having a pattern including a plurality of regions; …adjusting temperature of the main surface of the substrate for each of the plurality of regions”. There is no express recitation in the originally filed disclosure of a step of adjusting the temperature of a plurality of regions that are based on the plurality of regions formed by a pattern.  While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).  The closest sections of the originally filed disclosure to the claimed subject matter include original claim 1, paragraphs [0004], [0031], [0051] and Figure 3. In each of the recitations, the regions that are discussed are part of substrate’s/wafer’s main surface, not defined based the regions of a mask. While the originally filed specification does disclose that the substrate may have a pattern, there is no express, inherent nor implicit support for basing the adjustment of the temperature of 
Regarding claim 20, the claim recites “forming a mixed layer by plasma generated from a processing gas containing fluorine gas”.  There is no express support in the instant specification for forming a mixed layer using a fluorine gas, which can encompass e.g. F2 gas. While the originally filed specification does recite that fluorine radicals are used to help form the mixed layer, the fluorine radicals are produced by a fluorocarbon-based gas, which is a narrower genus of gas than that encompassed by fluorine gas, introducing New Matter. Thus, there lacks a reasonable conveyance of possession of the subject matter claimed in claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 5, 6, 7, 8, 14, 16, 17, 18, 19 are rejected under 35 U.S.C. 103 as being obvious over Kihara et al. US 2017/0098528 A1 (hereafter “Kihara528”) in view of Tsukamoto US 7,952,049 B2 (hereafter “Tsukamoto”) and Katsunuma et al. US2014/0197135 A1 (hereafter “Katsunuma”).
Regarding claims 1, 14, 17, 18; Kihara528 is directed to a method for processing a target object (Abstract). The target object may be a wafer comprised of an etching S6 ; [0051], [0064]), wherein a deposition film is formed on the patterned wafer during the processing step ([0060] – [0069]).
While Kihara528 does disclose controlling the temperature of the wafer [claimed substrate], Kihara528 does not expressly teach that the temperature is adjusted for each of a plurality of regions on the substrate. While Kihara528 discloses a step S6 of cleaning the processing space, Kihara528 does not expressly teach that the cleaning is performed by supplying electric power only to the upper electrode to generate plasma in the space.
With regards to the limitation that the temperature is adjusted for each of a plurality of regions on the substrate:
Tsukamoto is directed to a method of changing a temperature of a substrate [adjustment] in a substrate processing method, particularly during an etching or a deposition process (Abstract; col 1 lines 34 – 47, col 4 lines 50 – 67). Tsukamoto discloses a substrate holder as depicted in Figure 5 which comprises a plurality of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kihara528 to adjust the temperature of each region of the substrate because Tsukamoto teaches that precise temperature control of a substrate is critical for deposition processes and etching processes such as those taught by Kihara528.
With regards to the limitation the cleaning is performed by supplying electric power only to the upper electrode to generate plasma in the space:
Katsunuma is directed to plasma processing methods including forming a protective silicon oxide film on a surface of a member/component of a processing chamber alongside a target object (Abstract; [0003] – [0004]). The member may include the walls of the processing chamber and/or an upper electrode within the processing chamber ([0010]). Katsunuma discloses the steps of (as shown in Fig. 2): S101 forming a silicon oxide film onto a member; S02 performing plasma processing on a target object such as a wafer ([0028]); and S103 removing the silicon oxide film on the member [cleaning] using a fluorine gas ([0053] – [0054]). Katsunuma further discloses that during the removal step S103, a high-frequency power is supplied to the upper 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kihara528 to perform the cleaning step of Kihara528 using the removal step of Katsunuma, which in turn operates in part by supplying electric power only to the upper electrode to generate plasma in the space because Katsunuma teaches that such a step allows, at least in part, for controlling the film thickness of the protective silicon oxide films on members, which would help preserve processing chamber components and/or minimize contaminant dispersion from the chamber component.
Regarding claim 19, the facts disclosed by Kihara528 described above regarding claim 1 also apply regarding claim 19. In addition, Kihara528 discloses that the mask may have openings and patterns that define e.g. a line and space pattern or provide oval openings [plurality of regions] ([0091]). Kihara528 also discloses that the wafer may have an etching target layer and that the etching target layer may be etched ([0071]).
While Kihara528 does disclose controlling the temperature of the wafer [claimed substrate], Kihara528 does not expressly teach that the temperature is adjusted for each of a plurality of regions on the substrate. While Kihara528 discloses a step S6 of cleaning the processing space, Kihara528 does not expressly teach that the cleaning is 
With regards to the limitation that the temperature is adjusted for each of a plurality of regions on the substrate:
The facts of Tsukamoto presented above regarding claim 1 also apply regarding claim 19. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kihara528 to adjust the temperature of each region of the substrate because Tsukamoto teaches that precise temperature control of a substrate is critical for deposition processes and etching processes such as those taught by Kihara528.
With regards to the limitation the cleaning is performed by supplying electric power only to the upper electrode to generate plasma in the space:
The facts of Katsunuma presented above regarding claim 1 also apply regarding claim 19. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kihara528 to perform the cleaning step of Kihara528 using the removal step of Katsunuma, which in turn operates in part by supplying electric power only to the upper electrode to generate plasma in the space because Katsunuma teaches that such a step allows, at least in part, for controlling the film thickness of the protective silicon oxide films on members, which would help preserve processing chamber components and/or minimize contaminant dispersion from the chamber component.

Regarding claim 6, Katsunuma discloses that the plasma used for removing silicon oxides may be a fluorine containing gas such as NF3, SF6 and/or CF4 ([0008], [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kihara528 to perform the cleaning step of Kihara528 using the removal step of Katsunuma, which in turn operates in part by supplying electric power only to the upper electrode to generate plasma in the space because Katsunuma teaches that such a step allows, at least in part, for controlling the film thickness of the protective silicon oxide films on members, which would help preserve processing chamber components and/or minimize contaminant dispersion from the chamber component.
Regarding claim 16, in an example, Katsunuma discloses that the pressure during the removal/cleaning step may be 200 mTorr ([0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kihara528 to perform the cleaning step of Kihara528 using the removal step of Katsunuma, which in turn 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara528 in view of Tsukamoto and Katsunuma as applied to claims 1, 3, 4, 5, 6, 7, 8, 14, 16, 17, 18, 19 above, and further in view of Honda et al. WO2017/204159 A1 (machine translation provided, hereafter “Honda159”).
Regarding claim 2, Kihara528 in view of Tsukamoto and Katsunuma do not expressly teach that the adjustment for each of the plurality of regions uses acquired corresponding data indicating correspondence between the temperature of the main surface and a film thickness of the deposited film.
 Honda159 is directed to methods of processing workpieces (Abstract). Honda159 discloses a step of establishing a correspondence between the temperature of a main surface of a target layer on a substrate [a main surface] and a film thickness of a formed film to form a previously acquired corresponding data (page 2, 1st and 4th paragraph; page 14, 6th paragraph;) and subsequently adjusting the temperature of a plurality of areas [regions] of the target layer using the previously acquired corresponding data prior to a processing step where a film of silicon oxide is formed (page 2, 1st and 4th paragraph; page 3 5th paragraph). Honda159 discloses that processes that contain the steps allows for the suppression of groove width variation of rd paragraph; page 3, 1st paragraph; page 15, 3rd paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Kihara528 in view of Tsukamoto and Katsunuma to have the adjustment of the temperatures for each region be based on previously acquired corresponding data indicating correspondence between the temperature of the main surface and a film thickness of the deposited silicon oxide film because Honda159 teaches that processes that contain the steps allows for the suppression of groove width variation of a mask that is placed on the substrate and thus maintain control of pattern critical dimension.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara528 in view of Tsukamoto and Katsunuma as applied to claims 1, 3, 4, 5, 6, 7, 8, 14, 16, 17, 18, 19 above, and further in view of Honda et al. US 7,749,914 B2 (hereafter “Honda”).
Regarding claim 15, Kihara528 in view of Tsukamoto and Katsunuma does not expressly teach that during the second step, the electrodes are set in a wide gap condition where the electrode interval (distance between electrodes) is set to 30mm or more.
Honda is directed to plasma etching methods in a chamber wherein a pair of electrodes are arranged oppositely to one another and wherein at least one electrode is powered by a high-frequency electric field (Abstract). Honda discloses that the starting voltage of an electric discharge in a processing gas [plasma ignition] is influenced by 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kihara528 in view of Tsukamoto and Katsunuma to have modified the second step to have the electrodes in the claimed wide gap condition as a matter of routine experimentation in order to optimize the ignition of the plasma/electric discharge and the pressure distribution within the processing space.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara528 in view of Tsukamoto and Katsunuma as applied to claims 1, 3, 4, 5, 6, 7, 8, 14, 16, 17, 18, 19 above, and further in view of Kihara et al. WO2017170405 A1 with US 20190131141 A1 serving as the official translation thereof ( hereafter “Kihara141”).

Kihara528 in view of Tsukamoto and Katsunuma does not expressly teach that a mixed layer is formed and then subsequently removing the mixed layer by plasma generated from a processing gas containing rare gas.
Kihara141 is directed to a method of processing a workpiece (Abstract). Kihara141 discloses having a wafer including a layer EL [etching target layer] and a mask provided on the EL layer (Abstract; [0055]). Kihara141 discloses the steps of forming a mixed layer from a plasma containing radicals generated from a fluorocarbon-containing gas ([0081] – [0082]) and then subsequently removing the mixed layer by generating a plasma from a rare gas ([0087] – [0088]). Kihara141 discloses that performing such steps aids in removing ions that impinge on the polymer film of the mask and can cause pattern wiggling ([0005], [0008] – [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kihara528 in view of Tsukamoto and Katsunuma by including the steps of forming the mixed layer using a plasma containing a fluorine gas and then subsequently removing the mixed layer by plasma generated from a processing gas containing rare gas because Kihara141 teaches that the steps helps to prevent squiggling of mask line patterns during semiconductor substrate processing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3 – 8 , 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of co-pending Application No. 16/232243 (hereafter “‘2243”) in view of Tsukamoto. 
Regarding claims 1, 3 – 8 and 18; the co-pending claims of ‘2243 substantially teach in combination the limitations of the claims, except that the co-pending claims of ‘2243 do not teach a step of adjusting the temperature of a main surface in the manner recited in instant claim 1. 
Tsukamoto discloses the steps and elements in the manner described in the rejection of claim 1 under USC 103.  
Therefore, it would have been obvious to one of ordinary skill in the art to have regarded the claims between the instant claims and the co-pending claims to be patentably indistinct because Tsukamoto teaches that precise temperature control of a substrate is critical for deposition processes and etching processes such as those taught by the co-pending claims.


Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of ‘2243 in view of Tsukamoto and Honda159.
Regarding claim 2, while the co-pending claims in view of Tsukamoto render patentably indistinct the subject matter incorporated from parent claim 1, the co-pending claims in view of Tsukamoto do not teach that the adjustment uses previously acquired data as recited in claim 2.  
Honda159 discloses the steps in the manner described in the rejection of claim 2 under USC 103.
Therefore, it would have been obvious to one of ordinary skill in the art to have regarded the claims between the instant claims and the co-pending claims to be patentably indistinct because Honda159 teaches that processes that contain the steps allows for the suppression of groove width variation of a mask that is placed on the substrate and thus maintain control of pattern critical dimension.
Claims 14, 17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of ‘2243 in view of Tsukamoto, Kihara528 and Katsunuma.
Regarding claims 14 and 17, while the co-pending claims in view of Tsukamoto render patentably indistinct the subject matter incorporated from parent claim 1, the co-pending claims in view of Tsukamoto do not teach that the deposition film is formed on an inner surface of the processing container and that the second step removes the deposit film formed on the upper electrode as recited in instant claim 17.

Therefore, it would have been obvious to one of ordinary skill in the art to have regarded the claims between the instant claims and the co-pending claims to be patentably indistinct because Kihara528 teaches that processing a wafer by depositing a layer also forms the layer on the inner surfaces of the processing chamber, which subsequently will need to be cleaned ([0051], [0064]) and because Katsunuma teaches that such a step allows, at least in part, for controlling the film thickness of the protective silicon oxide films on members, which would help preserve processing chamber components and/or minimize contaminant dispersion from the chamber component.
Regarding claim 19, the co-pending claims in view of Tsukamoto, Kihara528 and Katsunuma render patentably indistinct the subject matter incorporated of claim 19. While the co-pending claims do not teach the details of the substrate, the step of adjusting the temperature, and the etching of an etching target layer, the missing details are found in Tsukamoto, Kihara528 and Katsunuma in the manner described above and, when combined with the subject matter of the co-pending claims, would render claim 19 indistinct because of the reasons stated above.

Claims 15 and 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of ‘2243 in view of Tsukamoto and Honda.
Regarding claim 15 – 16, while the co-pending claims in view of Tsukamoto render patentably indistinct the subject matter incorporated from parent claim 1, the co-
Honda discloses the steps in the manner described in the rejection of claim 15 under USC 103.
Therefore, it would have been obvious to one of ordinary skill in the art to have regarded the claims between the instant claims and the co-pending claims to be patentably indistinct because Honda suggests that the electrode interval and the pressure in the processing space is a matter of routine experimentation in order to optimize the ignition of the plasma/electric discharge and the pressure distribution within the processing space.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of co-pending ‘2243 in view of Tsukamoto, Kihara528, Katsunuma and Kihara141.
Regarding claim 20, while the co-pending claims in view of Tsukamoto, Kihara528 and Katsunuma render patentably indistinct the subject matter incorporated from parent claim 19, the co-pending claims in view of Tsukamoto do not teach the recited steps of forming and removing the mixed layer.
Kihara141 discloses the steps in the manner described in the rejection of claim 20 under USC 103.


Claims 1, 3 – 8, 14, 17, 19 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. US 10,763,123 B2 (hereafter “‘3123”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1 – 8, 14, 17, 19 – 20 are to be found in patent claims 1 – 20  (as the application claim 1 – 8, 14, 17, 19 – 20 fully encompasses patent claims 1 – 20).  The difference between the application claim 1 – 8, 14, 17, 19 – 20 and the patent claims 1 – 20 lies in the fact that the patent claim includes many more elements and is thus more specific.  Thus the invention of claims 1 – 20 of the patent is effect a "species" of the "generic" invention of the application claims 1 – 8, 14, 17, 19 – 20.  It has been held that the generic invention is “anticipated" by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir.1993). Since application claim 1 – 8, 14, 17, 19 – 20 is anticipated by claims 1 – 20 of the patent, it is not patentably distinct from claims 1 – 20 of the patent.


Regarding claim 2, while the patent claims of ‘3123 render patentably indistinct the subject matter incorporated from parent claim 1, the patent claims of ‘3123 do not teach that the adjustment uses previously acquired data as recited in claim 2.  
Honda159 discloses the steps in the manner described in the rejection of claim 2 under USC 103.
Therefore, it would have been obvious to one of ordinary skill in the art to have regarded the claims between the instant claims and the patent claims of ‘3123 to be patentably indistinct because Honda159 teaches that processes that contain the steps allows for the suppression of groove width variation of a mask that is placed on the substrate and thus maintain control of pattern critical dimension.

Claims 15 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of ‘3123 in view of Honda. 
Regarding claims 15 – 16, while the patent claims of ‘3123 render patentably indistinct the subject matter incorporated from parent claim 1, the patent claims of ‘3123 do not teach the electrode interval or pressure in the manner recited in instant claims 15 and 16.
Honda discloses the steps in the manner described in the rejection of claim 15 under USC 103.
Therefore, it would have been obvious to one of ordinary skill in the art to have regarded the claims between the instant claims and the copending claims to be In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1 – 2 and 7 – 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 11 of U.S. Patent No. US 10,504,745 B2 (hereafter “‘4745”) in view of Katsunuma.
Regarding claims 1 – 2 and 7 – 8, the patent claims of ‘4745 substantially teach in combination the limitations of the claims, except that the patent claims of ‘4745 do not teach a step of supplying power only to the upper electrode to generate plasma in the space, thereby cleaning the space. 
Katsunuma disclose the steps and elements in the manner described in the rejection of claims 1 under USC 103.
Therefore, it would have been obvious to one of ordinary skill in the art to have regarded the claims between the instant claims and the patent claims of ‘4745 to be patentably indistinct because because Katsunuma teaches that such a step allows, at least in part, for controlling the film thickness of the protective silicon oxide films on members, which would help preserve processing chamber components and/or minimize contaminant dispersion from the chamber component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Blanquart US 2018/0151346 A1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717